UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6784



In Re:   RUSSELL LEE MCBEE,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CR-99-18-BR)


Submitted:   June 10, 2003                   Decided:   July 10, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Russell Lee McBee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Russell McBee petitions for a writ of mandamus.           He seeks an

order compelling the district court to provide him with documents

and legal materials related to his 1999 criminal case.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

     McBee has not established a clear right to the requested

relief.   He has not shown he has made a request to the district

court for the copies of documents or legal materials.           Nor has he

shown he is entitled to such documents.         Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                    2